Citation Nr: 0300315	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  01-01 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of a bayonet wound to the head.



REPRESENTATION

Appellant represented by:	Elyjane Lourdes Maltu, 
Attorney at Law


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran's World War II service will be described 
below.

Service connection is in effect for malaria.  Service 
connection has been denied for other disabilities 
including pulmonary tuberculosis (PTB), an issue which is 
not part of the current appeal.

This appeal to the Board of Veterans Appeals (the Board) 
is from rating action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines which held that new and material 
evidence had not been submitted to reopen the veteran's 
claim for service connection for a bayonet wound to the 
head.  The history of the various prior decisions on this 
same issue will be addressed in greater detail below.



FINDINGS OF FACT

1.  Since the most recent Board denial of a reopened claim 
in July 1992, an official administrative determination was 
rendered in 1998 to the effect that the veteran was in 
prisoner of war (POW) status on April 9, 1942 until April 
12, 1942.

2.  The administrative decision that held that the veteran 
was a POW on the date he received his bayonet wound must 
be considered in order to fairly decide the merits of the 
claim.

3.  There is competent, credible medical and lay evidence 
that tends to support that it is more likely than not the 
veteran was bayoneted in the head by the enemy on April 9, 
1942, after which he has experienced scarring from the 
wound.  

4.  The veteran's bayonet wound to the head was incurred 
while he was on POW status, before he was in noncasualty 
status, and thus must be considered to be the result of 
service.



CONCLUSIONS OF LAW

1. The July 1992 Board decision, which denied new and 
material evidence to reopen the claim for service 
connection for a bayonet wound to the head, is final.  38 
U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).

2.   The evidence received since the July 1992 Board 
decision is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).

3.  A bayonet wound to the head was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has issued final rules to amend adjudication 
regulations to implement the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application 
for VA benefits, or who attempts to reopen a previously 
denied claim.

The Board finds that VA has met its duty to notify and 
assist in the veteran's case. A review of the record 
discloses that the veteran's service records are as intact 
as possible.  Additionally, in the various rating 
decisions over the years, and in the recent statement of 
the case, and supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to reopen 
the claim for service connection for a bayonet wound.  The 
RO also included the pertinent regulations that applied to 
the veteran's petition to reopen, such as the regulation 
pertaining to new and material evidence as well as the 
regulations pertaining to service connection.  
Correspondence copies of these determinations were mailed 
to the veteran's accredited representative.  These 
determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and 
his representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 
274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to 
notices mailed by the VA)).  And the veteran has been 
fully informed as to what records are to be obtained by VA 
and those for which he is responsible in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board has reviewed the facts of this case in light of 
the new VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new regulations in the first 
instance does not prejudice the veteran and the changes 
articulated in the new legislation are less stringent.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992).

New & Material

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
The exception to this rule is described under 38 U.S.C.A. 
§ 5108, which provides that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a Board decision has been issued, absent 
the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7104; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative or redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); See Fossie v. West, 
12 Vet. App. 1, 4 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

New evidence is considered to be material where such 
evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its decision.  See Hodge, 155 
F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
Evans, the United States Court of Appeals for Veterans 
Claims (the Court) indicated that the newly presented 
evidence need not be probative of all the elements 
required to award the claim, but need only tend to prove 
each element that was a specified basis for the last 
disallowance.  Id. at 284.


Factual Background

To summarize pertinent adjudicative information with 
regard to the current issue, the claim by the veteran for 
service connection for residuals of a bayonet wound to the 
head has been addressed by the RO on numerous occasions, 
and by the Board in decisions in April 1955, March 1961, 
February 1969, November 1989, and July 1992.  In the 
latter decisions, the Board held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for the alleged bayonet wound to the 
head.

The essence of the evidence at the time of all of the 
prior Board denial decisions primarily rested on the 
nature of the veteran's service.  

Specifically, and delineated in each of the Board 
decisions in great specificity, the service department had 
held that the veteran had pre-war service from September 
1, 1941 to December 7, 1941; beleaguered military status 
from December 8, 1941 to April 8, 1942; non-casualty 
status from April 9, 1942 to March 12, 1945; recognized 
guerilla service from March 13, 1945 to August 12, 1945; 
and regular service in the Philippine Army from August 13, 
1945 to February 22, 1946.  

As noted in the 1992 Board decision, the service 
department had specifically concluded that the veteran was 
not in POW status from the period of April 9 and 10, 1942, 
and that from April 11, 1942 to March 12, 1945 he was 
engaged in civilian endeavors and not in military 
activities.

The veteran's argument was, and has continued throughout 
to be, that on April 9, 1942, at the Fall of Bataan, he 
was still fighting the Japanese but was captured and 
forced with other participants into the Bataan Death 
March.  He argued that on that same day, April 9, 1942, as 
a result of weakness from thirst and hunger, he fell, and 
that a Japanese soldier struck on the back of his head 
with a bayonet.  It is asserted that although he was 
briefly a POW, he soon thereafter was able to escape and 
was able to return to his home town where numerous people 
saw him and verified that at the time, his head was 
healing from the April 9, 1942 bayonet injury.  

The Board decision in 1992 delineated the official 
determination of the nature of the veteran's service, a 
determination which cannot be questioned by VA as noted 
therein.  That decision is final.  38 U.S.C.A. § 7104.

Since that 1992 Board decision, an administrative decision 
was rendered by the RO in 1998.  The document, submitted 
and concurred in January 1998, and approved in August 
1998, revisited the numerous documents of record in the 
file with regard to the veteran's service.  In pertinent 
part, the document reads as follows: 

He (the veteran) had neither missing 
status nor prisoner of war status, and 
the Department indicated his guerilla 
unit was recognized on 05-10-42 while 
the beginning date of his recognized 
guerilla service was effective 03-13-
45.  He claims having been captured on 
April 9, 1942 and was with the Death 
March until April 12, 1942.  He further 
claims he was incarcerated at the 
Ilagan Japanese Garrison from July 1942 
to December 31, 1942.

Veteran's PA AGO Form 23 dated August 
17, 1945 shows April 9, 1942, POW, 
surrendered and released, Bacolor, 
Pampanga; 04-10-42 to 06-30-43 
Civilian, farmer, Ilagan, Isabela.

His other PA AGO Form 23 dated February 
11, 1946 shows: 9 April 1942, 
Surrendered, Orani, Bataan; 10 April 
1942, Escaped from Death March, 
Bacolor, Papanga; 11 April 42-30 June 
42, Civilian farmer, Ilagan, Isabela; 1 
July 43-15 Sept 43, Municipal 
Policeman, Ilagan, Isabela.

He submitted affidavits of the 
following comrades to support his 
claim...(all of whom testified that the 
veteran was captured on April 9, 1942 
and escaped on April 12, 1942...)

Testimonies of his comrades all show he 
was with the Death March at the time of 
surrender on April 9, 1942, and escaped 
on April 12, 1942 which are supported 
by his Affidavit for Philippine Army 
personnel.  (Another affiant), a 
barber, claims he had personal 
knowledge of veteran's incarceration at 
the Isabela Garrison because he 
(veteran) was brought to him for a 
haircut as directed by the Japanese and 
cropped it close to the skin.
'
The evidence submitted is not 
conclusive to establish veteran's 
incarceration at the Isabela Japanese 
garrison.  The most compelling pieces 
(sic) of evidence is his PA AGO Form 23 
executed at a time most contemporan-
eous to the event at that time, and 
both documents consistently indicated 
that he was in a civilian capacity, and 
not performing active military service 
at the time of the alleged 
incarceration.  Subsequent to his 
escape from the Death March he went 
home and tilled his sister's land of 
2.5 hectares sharing the produce on a 
fifty-fifty basis.  He subsequently 
joined the municipal police force to 
avoid being apprehended by the 
Japanese.  After over two months in the 
force he went back to civilian life as 
food vendor, and then as school 
janitor, and back as a farmer.  He had 
a long respite from military activities 
since his escape from the Death March 
on April 12, 1942 until his return to 
military control on August 11, 1945 in 
Camp Murphy.  Therefore the only time 
he may be considered a POW was from 
April 9, 1942 when he was captured 
until his escape form the Death March 
on April 12, 1942 which is less than 30 
days and is not qualifying for 
entitlement to benefits under PL 97-327 
and PL 100-322 (relating to POW 
presumptions).  His other claimed 
period of incarceration is not 
established.  [emphasis added]. 

Analysis

It is recognized that the administrative decision cited 
herein from 1998 was with regard to the veteran's being 
considered a POW for certain other presumptive purposes 
(i.e., for a given legislated period of time of 30 days).  
Nonetheless, the determinations rendered in that decision 
have clear and unequivocal impact and specific 
applicability in certain regards to the issue at hand.  

Moreover, it is clear from a review of the above cited 
administrative decision that as a result, there must be 
held a somewhat different conclusion with regard to the 
nature of the veteran's service on at least April 9, 1942, 
and perhaps for one or more days thereafter.  The Board 
finds that the evidence since the 1992 Board decision is 
so significant that it must be considered in order to 
fairly decide the merits of the claim for entitlement to 
service connection for a the bayonet wound to the head.  
See 38 C.F.R. § 3.156(a).  Accordingly, the claim is 
reopened.

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 
However, once the claim is reopened, the presumption that 
it is credible and entitled to full weight no longer 
applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, 
shows that the veteran had a chronic condition in service 
or during an applicable presumption period and still has 
such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the United 
States Court of Appeals for Veterans Claim's (the Court) 
case law, lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

As noted in the numerous prior RO and Board decisions, 
there are a dozen or more affidavits from various service 
comrades, friends and associates of the veteran which 
support his argument that while he was a POW in the Bataan 
Death March on April 9, 1942, he fell, and was bayoneted 
in the head by an enemy soldier.  This has never been 
truly denied by either veteran or VA, and in this regard, 
the Board finds that this is entirely credible.

In addition to numerous affidavits submitted over the 
years, and examination findings referring to head scarring 
in association with an earlier bayonet wound, the RO 
recently undertook a Field Examination which resulted in a 
similar conclusion, namely that the veteran had been 
bayoneted in the head on April 9, 1942; that he had raw 
(recent) scar residuals which were in the process of 
healing as observed immediately  after he escaped POW 
status; and that he has since been observed to have a 
scarred area on his head.  

The only issue at hand is now, as it has always been, 
whether the veteran was in service of a qualifying nature 
at the time of the incident, namely about (and in all 
probability on) April 9, 1942.  In the past, the service 
department had concluded otherwise based on the 
documentation of record.  But as cited in the 1998 
administrative decision, it is clear now from the evidence 
that the veteran was in POW status on April 9, 1942 and 
for at least 2-3 days thereafter and thus was not in fact 
in a noncasualty status at the time of the injury.  

The weight of the evidence is clearly in support of the 
responsible and logical conclusion that the veteran was 
bayoneted in the head on April 9, 1942 (or in the 
immediate proximity thereto while still in service and in 
any event, prior to his escape from captivity on April 12, 
1942).  In this regard, there are affidavits as to people 
who saw him being bayoneted as well as others who saw him 
when he was in the process of healing immediately 
thereafter.  It is the mandate of the Board to assess 
relative credibility, and the Board finds these statements 
are entirely credible.  

As to a current disability, the evidence of record clearly 
establishes that the veteran has residuals of a bayonet 
wound to the head which were incurred on April 9, 1942; 
and that that date was at a time when the veteran was a 
POW, and not in noncasualty status and thus on duty for 
purposes of service connection .  Accordingly, the Board 
finds that for the above reasons, service connection for 
residuals of a bayonet wound to the head is warranted.


ORDER

Service connection for residuals of a bayonet wound to the 
head is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

